     Case 1:18-cv-01146-DAD-EPG Document 68 Filed 07/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL PRICE,                                    No. 1:18-cv-01146-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, IMPOSING
14   D. DIAZ,                                          MONETARY SANCTIONS ON PLAINTIFF,
                                                       AND DENYING DEFENDANT’S MOTION
15                      Defendant.                     FOR DECLARATORY JUDGMENT
16                                                     (Doc. Nos. 56, 57, 66)
17

18

19          Plaintiff Michael Price is a former prisoner proceeding pro se and in forma pauperis in

20   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On November 22, 2019, defendant filed a motion for terminating sanctions or, in the

23   alternative, to compel plaintiff’s appearance at deposition and for an award of monetary sanctions

24   in the amount of $884.81 due to plaintiff’s refusal to participate in a properly noticed deposition.

25   (Doc. No. 56.) On November 25, 2019, plaintiff filed a motion for a declaratory judgment on the

26   basis that defense counsel acted inappropriately. (Doc. No. 57.)

27          On May 5, 2020, the assigned magistrate judge issued findings and recommendations,

28   recommending that:
                                                       1
     Case 1:18-cv-01146-DAD-EPG Document 68 Filed 07/07/20 Page 2 of 3

 1                       1.      Defendant’s Motion for Terminating Sanctions or, in the
                                 Alternative, to Compel (ECF No. 56) be GRANTED IN
 2                               PART AND DENIED IN PART;

 3                       2.      Plaintiff be directed to pay Defendant’s costs in the
                                 amount of $224.81 within thirty days of the order on
 4                               these findings and recommendations;

 5                       3.      Defendant be allowed to continue Plaintiff’s deposition
                                 at another date, if he chooses to do so;
 6
                         4.      Defendant be allowed to renew this motion if Plaintiff
 7                               fails to pay the monetary sanction, fails to participate in
                                 this case, or fails to obey any court orders; and
 8
                         5.      Plaintiff’s motion for a declaratory judgment (ECF No.
 9                               57) be DENIED.

10   (Doc. No. 66 at 7) (footnote omitted). The findings and recommendations were served on the

11   parties and contained notice that any objections were to be filed within fourteen (14) days of

12   service. (Id.) No objections have been filed, and the time to do so has now passed.

13          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, the

14   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

15   court finds the findings and recommendations to be supported by the record and proper analysis.

16          Accordingly:

17          1.      The findings and recommendations issued on May 5, 2020 (Doc. No. 66), are

18                  adopted in full;

19          2.      Defendant’s motion for terminating sanctions or, in the alternative, to compel

20                  (Doc. No. 56) is granted in part;

21                  a.        Plaintiff is directed to pay to defendant costs associated with the failed

22                            deposition in the amount of $224.81 within thirty days of service of this

23                            order;

24                  b.        Notwithstanding the non-expert discovery cutoff established by the

25                            scheduling order in this case, defendant has sixty days from the date of

26                            service of this order to take and complete plaintiff’s deposition;

27          3.      Defendant may renew his motion for terminating sanctions if plaintiff either fails

28                  to pay the ordered monetary sanction, fails to participate in this case, or fails to
                                                         2
     Case 1:18-cv-01146-DAD-EPG Document 68 Filed 07/07/20 Page 3 of 3

 1               obey any court orders including this order authorizing the takin and completion of

 2               his deposition; and

 3         4.    Plaintiff’s motion for a declaratory judgment (Doc. No. 57) is denied.

 4   IT IS SO ORDERED.
 5
        Dated:   July 6, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
